Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 02/23/2022.  In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claims 9-20 withdrawn and Claims 1-8 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darley (USPN 10,711,787).
In reference to independent claim 1, Darley discloses the system for pumping a fluid (30, fig 2), comprising: a pump (42, fig 2); a primary mover coupled to the pump (col 3, lines 21-22 discloses “An engine such as a 500 HP engine may be used to power the pump 42” the engine is coupled to the pump to power it); and a controller coupled to the primary mover (controller 50, col 1, lines 44-45 disclose the controller coupled to and controlling the engine), wherein the controller (50) is configured to cause the speed of the primary mover to fluctuate cyclically in a periodic manner (Figure 7 shows the speed fluctuating in what can be considered a “periodic” manner.  “Periodic” according to https://www.merriam-webster.com/dictionary/periodic defines periodic as, but not limited to, “occurring repeatedly from time to time” the speed fluctuates cyclically in a periodic manner based on the definition) to optimize a first characteristic of the system (col 12, lines 32-59 and fig 7 disclose a system that cyclically fluctuates pump speed to control pressure to control cavitation).
In reference to dependent claim 2, Darley discloses the system of claim 1, further comprising at least one sensor (47, fig 2) communicatively coupled to the controller (50), wherein the sensor is configured to monitor a second characteristic of the system (47 measures the pressure in the intake of the pump to monitor for cavitation).
In reference to dependent claim 3, Darley discloses the system of claim 2, wherein the first characteristic (pressure measured by 47) and the second characteristic (pressure measured by 47) are the same (pressure is the same).
In reference to dependent claim 4, Darley discloses the system of claim 2, wherein at least one of the first characteristic and second characteristic comprises a fluid pressure (pressure transducer 47 measures fluid pressure).
In reference to dependent claim 5, Darley discloses the system of claim 2, wherein the at least one sensor comprises a pressure sensor (pressure transducer 47 measures fluid pressure).
In reference to dependent claim 7, Darley discloses the system of claim 1, wherein the primary mover comprises an internal combustion engine (col 2, lines 59-60 discloses an engine with a fuel tank for internal combustion).
In reference to dependent claim 8, Darley discloses the system of claim 1, wherein the primary mover is coupled to the pump by a drivetrain (col 4, line 42 specifies a drive shaft linking the engine to the impeller, the drive shaft can be considered a drivetrain).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Darley (USPN 10,711,787) in view of Discenzo (USPN 6,663,349).
In reference to dependent claim 6, Darley discloses the system of claim 1, wherein the primary mover comprises an motor (col 6, line 45 discloses that the primary mover can be a motor or engine), however 
Darley is silent to an electric motor.
Discenzo, a similar pump that controls for cavitation, discloses an electric motor (6, fig 1;  electric motor col 5, line 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electric motor in the system of Darley like in Discenzo so that the fuel tank level does not have to be managed.
Furthermore, It would have been obvious to one having ordinary skill in the art (at the time the invention was made) before the effective filing date of the claimed invention to include the electric motor as taught by Discenzo into the device of Darley because it has been held that a simple substitution of one known element, the motor, for another, the electric motor, to obtain predictable results, rotation of the pump impeller, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.


Applicant’s Argument 
In reference to applicant’s argument that “Darley fails to teach or suggest fluctuating engine speed in a periodic manner” examiner respectfully disagrees. “Periodic” according to https://www.merriam-webster.com/dictionary/periodic defines periodic as, but not limited to, “occurring repeatedly from time to time”.  Applicant’s specification does not specify which definition of periodic the applicant means and the claim language itself does not specify.  Furthermore, examiner takes the position that depending on how the system of Darley reacts the intervals could easily be “regular” for at least one cycle meaning the claim language is met.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746